Learned, P. J.
The question in this case is whether there was evidence which should have been submitted to the jury tending to show that one Strecker was such an agent that notice of additional insurance given to him was notice to MacDonald & Van Alistyne, the undisputed agents of the defendant. MacDonald & Van Alistyne were agents for defendant in Troy, authorized to do business for it, arid to countersign the policies. They had also other companies. They had Strecker in their employment, working for them as a broker, soliciting insurance on commission for them, and for them only. Strecker did not take other fire insurance than theirs. He solicited insurance, and brought it to the office. If they approved, they took it. He used a desk in their office. Strecker solicited from plaintiff the insurance which the company, through these agents, issued. After the policy had been issued, plaintiff spoke to Strecker about having another policy, and told him he would like to give this additional insurance to one Fromann. He got another insurance through Fromann, and told Strecker he had obtained it, •—$600 on stock, and $500 on furniture. MacDonald & Van Alistyne had authority to consent to additional insurance. We are unable to distinguish this case from that of Mellen v. Insurance Co., 17 N. Y. 609, and Devens v. Insurance Co., 83 N. Y. 168. The only differ*189ence is that Strecker occupied a desk in the office of defendant’s agents, and acted exclusively, in obtaining insurance, for them as to fire insurance. But it is not shown that he did anything for them. He solicited; that is, he applied to people desiring, or who might desire, insurance, and urged them to become insured in the companies of which McDonald & Van Allstyne were agents. But he entered into no contracts himself; and nothing which he did in soliciting bound MacDonald & Van Allstyne, or their companies. Still less would anything bind them which he did after the policies had been issued. We think there was nothing for the jury. Judgment affirmed, with costs.
Ingalls, J., concurs.